DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 05/17/2021
Status of Rejections
The objections to the drawings and claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 23-24 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 1, 3-4, 9-10 and 28 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendments.
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1, 3-4, 9-10, 21, 25-28 and 33-34 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4, 21, 25-28 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (U.S. 2007/0117365), hereinafter Kuriyama, in view of Arvin et al. (U.S. 2015/0303102), hereinafter Arvin, Nogami et al. (U.S. 2008/0017613), hereinafter Nogami, and Mori (U.S. Patent No. 6,004,631).
Regarding claim 1, Kuriyama teaches a plating apparatus for plating a substrate (Fig. 10, plating apparatus 201), comprising an organic substance desorption device configured to desorb an organic substance existing on a substrate (Figs 10 and 11, ultraviolet radiation chamber 218 which removes organic substances; Paragraph 0140, lines 5-19), a plating bath (Fig. 10, plating chamber 224; Paragraph 0135, line 10) configured to contain a plating solution (Fig. 12D, plating solution 260) such that a voltage is applied between the substrate and an anode for plating while the substrate and the anode are immersed in the plating solution (Paragraph 0141, lines 4-8), wherein the organic substance desorption device comprises a UV irradiation device configured to irradiate the substrate with an ultraviolet (Paragraph 0136, lines 9-11), and the organic substance desorption device includes a head unit configured to apply the ultraviolet (Fig. 11, excimer photon source 230 with lamps 236; Paragraph 0137, lines 13-15, and Paragraph 0138). Kuriyama further teaches the substrate being held by a substrate holder (Paragraph 00062).
Kuriyama does not teach the organic substance being locally desorbed at an edge region reaching a peripheral portion of the substrate adjacent to a region sealed by a seal member when the substrate is held by the substrate holder. 
Kuriyama does teach the ultraviolet ray being applied to the resist film following a pattern forming process on the substrate to remove excess resist and organic substances remaining on the substrate (Paragraph 0038, lines 1-12). Arvin teaches a plating tool comprising a seal member which seals against a wafer to prevent leaking to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama to include the organic photoresist edge removal taught by Arvin to prevent organic material from contacting and sticking to the seal of the plating apparatus and causing inadequate sealing and leaks in subsequent plating processes.
Kuriyama in view of Arvin does not teach an actuator configured to move the head unit in a horizontal direction.
Nogami teaches an apparatus and method of removing unnecessary materials such as organic films on the peripheral part of a substrate (Paragraph 0002), comprising a head unit (Fig. 97, processing head 370) and an actuator configured to move the head unit in a horizontal direction (Fig. 97, position adjusting mechanism 346; Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin to include the horizontally actuated head unit taught by Nogami in order to accommodate substrates of various sizes.
Kuriyama in view of Arvin and Nogami does not teach the actuator being configured to move the head unit along the edge region of the substrate that is not moving, instead teaching the substrate rotating while the head unit is stationary at a suitable y-axis position to reach the edge of a given substrate (see e.g. Nogami Fig. 97; Paragraph 0835 and Paragraph 0837, lines 1-3). Nogami does however teach that substrates may have a flat portion on their outer periphery that may have the unwanted film formed on it (see e.g. Fig. 99a, wafer 90 with orientation flat 93; Paragraphs 0823-0824).
Mori teaches an apparatus for removing unnecessary matter from the edge of a substrate (Abstract), including organic photoresists (Col. 12, lines 53-55), which comprises a plasma generating portion, equivalent to a head unit, for removing the unnecessary matter (Fig. 14, plasma generating electrode 190; Col. 16, line 61-Col. 17, line 2) which is movable horizontally in the x and y directions to access the edges of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin and Nogami to include the actuator moving along the edge of the stationary substrate as taught by Mori to ensure complete removal of unnecessary matter particularly from flat portions of the substrate.
Regarding claim 4, Kuriyama in view of Arvin, Nogami and Mori teaches the UV irradiation device being arranged at a position where the UV can be locally applied to the edge region of the substrate from above the substrate (Figs. 12A-12D of Kuriyama show UV rays 248 coming from above the substrate W).
Regarding claim 21, Kuriyama teaches a plating apparatus for plating a substrate (Fig. 10, plating apparatus 201), comprising a plating bath (Fig. 10, plating chamber 224) for performing plating by applying a voltage to the substrate (Paragraph 0141, lines 4-8) held by a substrate holder (Paragraph 0062); and an organic substance desorption device configured to desorb an organic substance existing on a substrate (Figs. 10 and 11, ultraviolet radiation chamber 218 which removes organic substances; Paragraph 0140, lines 5-19), wherein the organic substance desorption device comprises a UV irradiation device configured to irradiate the substrate with an ultraviolet (Paragraph 0136, lines 9-11), and wherein the organic substance desorption device includes a head 
Kuriyama does not teach the organic substance being locally desorbed at an edge region reaching a peripheral portion of the substrate adjacent to a region sealed by a seal member when the substrate is held by the substrate holder. 
Kuriyama does teach the ultraviolet ray being applied to the resist film following a pattern forming process on the substrate to remove excess resist and organic substances remaining on the substrate (Paragraph 0038, lines 1-12). Arvin teaches a plating tool comprising a seal member which seals against a wafer to prevent leaking to electrical contact regions of the wafer (Paragraph 0002, lines 7-10, and Paragraph 0051, lines 1-5), as well as an organic substance desorption device that locally desorbs organic material existing in an edge region reaching a peripheral portion of the substrate adjacent to a region sealed by the seal member (mask which protects underlying portions of photoresist while exposing edges to broadband, i.e. UV, exposure to remove organic dielectric and photoresist materials; Paragraph 0056, lines 8-19, and Paragraph 0057, lines 2-11), following a process of depositing and patterning a photoresist on the substrate (Paragraph 0056, lines 3-8). This edge removal prevents the seal of the plating tool from physically contacting the organic photoresist (Paragraph 0051, lines 5-9), thereby preventing the organic material from sticking to the seal and causing inadequate sealing and leaks in subsequent plating processes (Paragraph 0003, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by 
Kuriyama in view of Arvin does not teach an actuator configured to move the head unit in a horizontal direction. 
Nogami teaches an apparatus and method of removing unnecessary materials such as organic films on the peripheral part of a substrate (Paragraph 0002), comprising a head unit (Fig. 97, processing head 370) and an actuator configured to move the head unit in a horizontal direction (Fig. 97, position adjusting mechanism 346; Paragraph 0835, lines 1-7), the actuator being configured to move the head unit along an edge region of the substrate (Fig. 99e-g; processing head 370 moves so its supply nozzle is always along the peripheral part of the substrate as unnecessary film is removed from a flat part 93; Paragraph 0853, lines 5-14). This actuator allows any size of wafer to be processed as the head unit can be adjusted to accommodate different peripheral positioning (Paragraph 0836).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin to include the horizontally actuated head unit taught by Nogami in order to accommodate substrates of various sizes.
Kuriyama in view of Arvin and Nogami does not teach the actuator being configured to move the head unit along the edge region of the substrate that is not moving, instead teaching the substrate rotating while the head unit is stationary at a suitable y-axis position to reach the edge of a given substrate (see e.g. Nogami Fig. 97; 
Mori teaches an apparatus for removing unnecessary matter from the edge of a substrate (Abstract), including organic photoresists (Col. 12, lines 53-55), which comprises a plasma generating portion, equivalent to a head unit, for removing the unnecessary matter (Fig. 14, plasma generating electrode 190; Col. 16, line 61-Col. 17, line 2) which is movable horizontally in the x and y directions to access the edges of the substrate (Fig. 14, along arrows 301 and 302; Col. 16, lines 54-55). For flat portions of the substrate, the head moves linearly in the x direction along the edge of the stationary substrate, enabling complete removal of unnecessary matter in those flat portions (Fig. 17, movement along arrow 302 while wafer 10 is not moving; Col. 17, lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin and Nogami to include the actuator moving along the edge of the stationary substrate as taught by Mori to ensure complete removal of unnecessary matter particularly from flat portions of the substrate.
Regarding claim 25, Kuriyama in view of Arvin, Nogami and Mori teaches a first actuator configured to move the head unit in a first direction (Nogami- position adjusting mechanism 346; Paragraph 0835, lines 1-7), and a second actuator configured to move the head unit in a second direction orthogonal to the first direction (Mori-Fig. 14, 
Regarding claim 26, Kuriyama in view of Arvin, Nogami and Mori, as applied to claim 21 above, does not explicitly teach the organic substance desorption device having a control unit configured to control the head unit and the actuator, the control unit configured to control the head unit and the actuator such that the irradiation with the ultraviolet by the head unit and the movement of the head unit along the edge region of the substrate by the actuator taking place simultaneously.
Kuriyama does teach a control panel enabling control of the plating apparatus by an operator (Fig. 10, control panel 4; Paragraph 0107, lines 10-12). Nogami further teaches a control unit configured to control the head unit and the actuator (Nogami-Fig. 97, controller 350; Paragraph 0837, lines 1-3). The control unit can also control the starting and stopping of the head unit’s activity (Nogami-Paragraphs 0870, 0878 and 0885-0886), and is also able to receive data and adjust the apparatus accordingly (Nogami-Paragraph 0852, lines 1-5) and conduct the entire process operation (Nogami-Paragraph 0870). The control unit therefore has the hardware and software structure required to perform the claimed function of controlling the head unit and actuator such that the irradiation with the ultraviolet by the head unit and the movement of the head unit along the edge region of the substrate by the actuator take place simultaneously. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuriyama in view of Arvin, Nogami and Mori to further include the control unit controlling the head unit and actuator as taught by Nogami in order to facilitate control over operation of the entire process.

Nogami further teaches an irradiation unit which is provided with a pivot mechanism (Fig. 59, irradiation unit 22 with arcuate moving mechanism 30; Paragraph 0622). This allows the irradiation unit and its associated laser to be adjustable along a 90 degree axis from above the wafer edge to right beside the wafer edge (Paragraph 0623, lines 3-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the organic substance desorption device taught by Kuriyama in view of Arvin, Nogami and Mori to further include the pivot mechanism taught by Nogami in order to allow for a wider range of removal of the organic material on the edge of the substrate.
Kuriyama in view of Arvin, Nogami and Mori does not explicitly teach the control unit controlling the pivot mechanism and the head unit such that irradiation with the ultraviolet or plasma by the head unit is stopped while the head unit is made to pivot by the pivot mechanism. Kuriyama in view of Arvin and Nogami does however teach the control of irradiation by the head unit, as stated above in regards to claim 26. Nogami, specifically, also teaches the control unit controlling the position adjusting mechanism 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plating apparatus taught by Kuriyama in view of Arvin, Nogami and Mori to have the pivot mechanism also controlled by the control unit in order to enable full control of the edge matter removal process.
Regarding claim 28, Kuriyama in view of Arvin, Nogami and Mori teaches the organic substance desorption device having a rotation mechanism configured to rotate the substrate (Kuriyama-Fig. 11, rotation via motor 242, Paragraph 0138, lines 1-2; Nogami-Fig. 97, rotating processing stage 10, Paragraph 0830, lines 3-5), and the control unit being configured to control the head unit, the rotation mechanism and the actuator (Nogami-Paragraph 0837, lines 1-3). The control unit controls start and stop activity by the head unit, as stated in regards to claim 26, and the rotation mechanism, and thus has the hardware and software structure required to perform the claimed function of causing irradiation by the head unit to be stopped while the substrate is rotated by the rotation mechanism.
Regarding claim 33, Kuriyama in view of Arvin, Nogami and Mori does not explicitly teach the substrate being a rectangular substrate. Kuriyama in view of Arvin, Nogami and Mori does however teach the apparatus being used on substrates with flat sides (see e.g. Nogami Fig. 99a, wafer 90 with orientation flat 93; Paragraphs 0823-0824; Mori Fig. 2B, wafer 10 with flat portion 12b, Col. 9, lines 28-30). Mori, specifically, further teaches the desire to remove organic films from the edges of rectangular 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kuriyama in view of Arvin, Nogami and Mori to be used with a rectangular substrate since, as taught by Mori, rectangular substrates are also desired targets for organic substance desorption and can be treated in a similar manner to round wafer substrates.
Regarding claim 34, Kuriyama in view of Arvin, Nogami and Mori teaches the actuator being configured to move the head unit parallel to the edge region of the substrate that is not moving (see e.g. Mori Fig. 17, movement along arrow 302 parallel to flat portion 12b of wafer 10 while the wafer is not moving; Col. 17, lines 10-18).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Arvin, Nogami and Mori, as applied to claim 1 above, and further in view of Wang et al. (U.S. 2017/0345696), hereinafter Wang ‘696.
Kuriyama in view of Arvin, Nogami and Mori teaches all the elements of the plating apparatus of claim 1 as stated above. Kuriyama in view of Arvin, Nogami and Mori further teaches an aligner configured the rotate the substrate to align the orientation of the substrate (Kuriyama-Fig. 10, aligner 12 which aligns a flat or notch in a predetermined direction, necessarily rotating the substrate to that position; Paragraph 0136, lines 5-7). Kuriyama in view of Arvin, Nogami and Mori does not teach the organic substance desorption device being provided at the aligner. Instead, Kuriyama teaches 
Wang ‘696 teaches a processing apparatus for a wafer substrate to be plated (Paragraph 0002-Paragraph 0003, line 3), comprising a wafer edge exposure apparatus for removing an organic substance at the edge region of a substrate (Fig. 1, edge exposure module 2 which removes a photoresist from the edge of a wafer 7; Paragraph 0003, lines 1-3 and 14-18) and an aligner configured align the orientation of the substrate (Fig. 1, pre-alignment module 1; Paragraph 0052, lines 3-8) in a single device which rotates the substrate (Fig. 1, via rotation module 31; Paragraph 52, lines 1-3). This combined configuration reduces the system footprint (Paragraph 0045, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin, Nogami and Mori to provide the organic substance desorption device and the aligner in the same module as taught by Wang ‘696 in order to decrease the footprint of the apparatus. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Arvin, Nogami and Mori, as applied to claim 1 above, and further in view of Wang et al. (U.S. Patent No. 7,285,492), hereinafter Wang ‘492.
Kuriyama in view of Arvin, Nogami and Mori teaches all the elements of the plating apparatus of claim 1 as stated above. Kuriyama in view of Arvin, Nogami and Mori does not teach a sponge washing device configured to remove a particle existing at the edge region of the substrate. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus of Kuriyama in view of Arvin, Nogami and Mori to include the sponge washing device for edge cleaning taught by Wang ‘492 to remove particles and other unnecessary materials that may exist on the wafer’s edge after the plating process.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Arvin, Nogami and Mori, as applied to claim 1 above, and further in view of Noda et al. (U.S. 2017/0243738), hereinafter Noda.
Kuriyama in view of Arvin, Nogami and Mori teaches all the elements of the plating apparatus of claim 1 as stated above. Kuriyama in view of Arvin, Nogami and Mori does not teach a sensor configured to irradiate with a light the edge region of the substrate from which the organic substance existing at the edge region has been locally removed and measure an intensity or absorbance of a reflected light.
Noda teaches a method and apparatus for imaging a substrate that undergoes peripheral removal of a resist film (Abstract), comprising a light source (Fig. 9, light source 432; Paragraph 0117, lines 1-2) which emits light that is reflected from a peripheral portion of a wafer substrate (Paragraph 0117, lines 8-15) and subsequently 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Kuriyama in view of Arvin, Nogami and Mori to include the reflected light measuring sensor taught by Noda in order to identify edge defects on the substrate and subsequently improve process efficiency.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 05/17/2021, with respect to the rejection(s) of claim(s) 1 and 21 under 35 USC 103, specifically regarding the actuator being configured to move the head unit along the edge region of a substrate that is not moving, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuriyama, Arvin, Nogami and Mori.
Applicant's arguments, see pages 12-14, with respect to the rejection of claim 26 under 35 USC 103, have been fully considered but they are not persuasive. Applicant argues that the combination of Kuriyama, Arvin and Nogami does not render the claim obvious, specifically that the control unit is not configured to control the head unit and the actuator such that irradiation by the head unit and movement of the head unit by the actuator take place simultaneously. This is not considered persuasive. Nogami teaches . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795